Exhibit 10.6
July 21, 2008
Matthew D. Hall
510 Ponte Vedra Boulevard
Ponte Vedra, FL 32082
Dear Matt:
This letter will confirm our discussion and mutual agreement regarding your
separation from permanent full time employment with Nelnet, Inc. (“Nelnet”) as
of July 15, 2008 (the “Termination Date”). As we have discussed, the terms of
our agreement are as follows, and any prior agreements or arrangements related
to your employment are void.

  1.  
Compensation and Benefits. You will receive the following compensation and
benefits, which exceed amounts Nelnet would otherwise be required to pay you
under our normal policies and procedures or any other law, rule or agreement:

  a.  
In lieu of notice, in lieu of any other monies you may be entitled to, and the
provisions of this Agreement, the amount of four hundred fifty three thousand
eight hundred forty six dollars ($453,846), less applicable taxes and other
deductions (“Payment”). The Payment includes any amount you may have been
entitled to pursuant to the company’s incentive program for 2008. The Payment
does not include your regular salary through July 15, 2008 and does not include
accrued Earned Time Off, both of which have been paid to you separately on or
before July 18, 2008. The Payment will be paid to you upon your execution of
this Agreement.
    b.  
Effective July 31, 2008, your participation in Nelnet’s benefits, including life
insurance, disability insurance and ETO will cease in accordance with plan
provisions, but you will have access to COBRA benefits as required by law.
Effective July 15, 2008, your participation in the Nelnet 401(k) plan and the
Employee Stock Purchase Plan will cease in accordance with the provisions of
those plans. All shares of Nelnet Class A Common Stock in your name which have
not vested as of July 15, 2008 will be cancelled.
    c.  
You will receive Nelnet’s standard outplacement and career assistance services
package via Lee Hecht Harrison, at Nelnet’s expense.
    d.  
You may keep, without charge, your laptop computer, following Nelnet’s Corporate
Technology team’s removal of all Nelnet-owned data, programs and applications.
    e.  
You will receive reimbursement for pre-approved business expenses (written
approval of Nelnet’s President or Chief Financial Officer is required) which are
incurred on behalf of Nelnet through July 15, 2008, upon submission of the same
and subject to Nelnet’s standard policies for payment of such expenses.

 

 



--------------------------------------------------------------------------------



 



  2.  
Waiver of Claims. In consideration of the amounts to be paid to you, you waive
and release Nelnet, Inc. and its employees, agents, officers, directors, and
shareholders, partners and affiliated companies; of and from any claims,
demands, actions, charges, and causes of action, known and unknown, which you
may otherwise have against Nelnet relating to or arising out of your employment
with and separation from Nelnet and your compensation. The foregoing waiver does
not, however, apply to claims arising out of your actions as a corporate officer
which are eligible for indemnification as contemplated by Section 11 of this
Agreement. The foregoing waiver does apply to claims under Title VII of the
Civil Rights Act of 1964, as amended; the Employee Retirement Income Security
Act of 1974, as amended; the Rehabilitation Act of 1973, as amended; the Age
Discrimination in Employment Act of 1967, as amended; Section 1981 of the Civil
Rights Act of 1866; Executive Orders 11246 and 11478; the National Labor
Relations Act, as amended; the Fair Labor Standards Act of 1938, as amended; the
Family and Medical Leave Act of 1993; the Equal Pay Act of 1963, as amended, the
Older Workers Benefit Protection Act; the Americans with Disabilities Act; the
Civil Rights Act of 1991; and any other law or ordinance, or any other basis of
action, up to and including the date you execute this agreement. You further
waive any rights and release Nelnet from any obligation to pay for any leave
benefits of any kind upon ending of employment, whether accrued or not,
including ETO and amounts pursuant to any incentive program.
    3.  
Other Items.

  a.  
Confidentiality and Trade Secrets. This letter is confidential and may not be
disclosed to any other person except as required by law or to your spouse,
accountants or attorneys for legitimate purposes. You possess many trade secrets
of Nelnet, such as customer lists, marketing strategies and financial
information, all of which you must keep confidential at all times unless
disclosure is authorized in writing by Nelnet.
    b.  
Agreement Not to Compete. For a period of twelve (12) months following the
Termination Date, you agree not to engage, either directly or indirectly, in
owning, managing, operating, joining, controlling, being employed by or
participating in any manner in the ownership, management, operation or control
of, or to be connected in any manner with any person, firm, corporation, company
(other than Nelnet), partnership, joint venture or the like which in any way,
either directly or indirectly, is engaged in any activity which is directly or
indirectly competitive with Nelnet, without the prior express written consent
and permission of Nelnet, provided, however, the foregoing does not prevent your
ownership of shareholdings of 1% or less of publicly traded companies.
Notwithstanding the foregoing, the provisions of this paragraph shall only apply
to activities in which Nelnet was engaged as of the Termination Date and with
which you were involved during your employment. This Agreement shall supersede
and terminate any existing employment agreement, oral or written, between you
and Nelnet. The period of your agreement not to compete shall be extended to
include any period of time in which you are or were engaged in activities
constituting a breach of this paragraph and any period of time required to
litigate with respect to such activities, provided such litigation results in a
finding that you were engaged in activities constituting a breach hereof. You
and Nelnet agree that a breach hereof will cause irreparable injury to Nelnet,
and that monetary damage would not provide an adequate remedy for such breach
and that therefore Nelnet may elect to have this paragraph specifically enforced
by any court having equity jurisdiction, without the requirement of posting bond
or other security.

 

Page 2



--------------------------------------------------------------------------------



 



  c.  
Nonsolicitation. You will not at any time for a period of twelve (12) months
from and after the Termination Date directly or indirectly solicit any employee
of Nelnet to leave the employ of their employer.
    d.  
Employment Inquiries. In keeping with our standard policies, Nelnet will answer
external employment-related inquiries by indicating only the position(s) held by
you, your dates of employment, your responsibilities, and a confirmation of your
last salary. Please direct all such inquiries to Nelnet’s People Services
department. Notwithstanding the foregoing, in consideration of the provisions of
this agreement, as an exception to our usual approach, and upon your specific
request to Evan Roth or his successor as Executive Director of People Services,
Nelnet will provide a favorable employment reference on your behalf.
    e.  
Statements. You and Nelnet (on behalf of its officers, directors and employees
authorized to speak on behalf of Nelnet) each agree not to make written or oral
statements or take any action directly or indirectly, which you know or
reasonably should know to be disparaging or negative concerning the other party,
and each party further agrees not to suggest to anyone that any such statements
be made or to urge or influence any person to make any such statement. The
parties will refrain from expressing any disparaging or negative opinions
concerning your resignation from Nelnet, and you will refrain from expressing
any disparaging or negative opinions concerning any of Nelnet’s officers,
directors, or employees, or any other matters relative to Nelnet’s reputation as
an employer.
    f.  
Indemnification. As a former corporate officer of Nelnet, Nelnet will continue
to provide you with indemnification relating to events which occurred while you
were a corporate officer, to the fullest extent permitted under applicable law
and Nelnet’s by-laws (including but not limited to any director and officer
liability insurance to the extent provided under Nelnet’s policy).
    g.  
REVIEW AND REVOCATION PERIODS. YOU HAVE TWENTY ONE (21) DAYS FROM JULY 15, 2008
TO REVIEW AND CONSIDER THIS AGREEMENT BEFORE SIGNING IT. YOU ARE ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. ALSO, YOU MAY REVOKE
THIS AGREEMENT WITHIN SEVEN (7) DAYS OF SIGNING IT, BY DELIVERING A WRITTEN
NOTICE OF REVOCATION TO: EVAN ROTH, 3015 S. PARKER RD. SUITE 400, AURORA, CO
80014. THE AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE AND THE PAYMENTS
AND BENEFITS WILL NOT BE MADE OR BECOME EFFECTIVE UNTIL THE END OF THIS
REVOCATION PERIOD. IF YOU REVOKE THIS AGREEMENT, IT WILL NOT BE EFFECTIVE OR
ENFORCED, AND YOU WILL NOT RECEIVE ANY PAYMENTS HEREUNDER.
    h.  
The terms of this Agreement have been changed from that initially provided to
you on July 15, 2008. The changes were made as a result of negotiations between
you and Nelnet. It is agreed that the changes, whether material or immaterial,
do not restart the running of the 21 day period to review and consider the
Agreement and that the running of the 21 day period shall be deemed to have
started on July 15, 2008.

 

Page 3



--------------------------------------------------------------------------------



 



  i.  
In the event you sign this Agreement prior to the 21 day time period, you hereby
state and affirm that: (1) your decision to accept such shortening of time is
knowing and voluntary; (2) your decision to accept such shortening of time was
not induced by Nelnet through fraud or misrepresentation, and (3) your decision
to accept such shortening of time was not induced by Nelnet through a threat to
withdraw or alter the offer prior to the expiration of the 21 day time period,
or by providing different terms to employees who sign the release prior to the
expiration of such time period.
    j.  
This agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of Nebraska.

Please return all company property to Russ Fitzhugh in Nelnet Corporate
Technology, at 3015 S. Parker Road, Suite 400, Aurora, CO 80014 (or to another
appropriate Nelnet employee and location designated by Nelnet), including but
not limited to all files and customer information and any other company property
in your possession. Thank you for your service to Nelnet Matt. We wish you all
the best in the future. Please sign below to acknowledge your agreement to the
terms of this letter.

      Sincerely,
 
   
/s/ Mike Dunlap
         
Mike Dunlap,
   
Chief Executive Officer
   
Nelnet, Inc.
   

I have read and understand the terms of my mutual separation agreement from
Nelnet as described above. I am entering into this agreement voluntarily and
have had an opportunity to consult with an attorney before signing this
agreement.

      /s/ Matthew D. Hall      
Matthew D. Hall
     
Date: 7/21/08
   

 

Page 4